Citation Nr: 1755273	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a lumbar spine disability to include sprain and strain with referred pain and neuropathy or sciatica down the bilateral lower extremities.

4.  Entitlement to service connection for a cervical spine disability to include sprain and strain with referred pain down the bilateral upper extremities.

5.  Entitlement to service connection for a broken left leg, including as secondary to a back disability.  

6.  Entitlement to a total disability compensation rating due to individual unemployability based on service connected disability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to August 1974.  He also had an unverified period of active duty from November 1981 to June 1983, and reportedly served in the National Guard from 1974 to 1979.  This matter comes to the Board of Veterans'Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2009, the Veteran appeared at the RO and testified at a hearing before the undersigned; a transcript of that hearing is of record.  In June 2010, the Board remanded the case to the RO for further development.  Thereafter, two additional service connection issues on appeal, regarding tinnitus and a psychiatric disability, were granted by RO rating decisions; thus, they are no longer in appellate status.  



FINDING OF FACT

In March 2017, before a decision by the Board was promulgated on the appeal, VA received notice in the form of a death certificate that the Veteran had died in March 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate at this time the merits of the claims of entitlement to service connection for bilateral hearing loss, headaches, a lumbar spine disability to include sprain and strain with referred pain and neuropathy or sciatica down the bilateral lower extremities, a cervical spine disability to include sprain and strain with referred pain down the bilateral upper extremities, and a broken left leg including as secondary to a back disability, and of entitlement to a TDIU rating.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C § 5121A (2012); 38 C.F.R. § 3.1010 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to his death certificate received by VA in March 2017, the Veteran died in July 2017, before the Board promulgated a decision on the appeal in the claims of entitlement to service connection for bilateral hearing loss, headaches, a lumbar spine disability to include sprain and strain with referred pain and neuropathy or sciatica down the bilateral lower extremities, a cervical spine disability to include sprain and strain with referred pain down the bilateral upper extremities, and a broken left leg including as secondary to a back disability, and entitlement to a TDIU rating.  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C. § 5121A (2012).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).  


ORDER

The appeal seeking service connection for bilateral hearing loss, headaches, a lumbar spine disability to include sprain and strain with referred pain and neuropathy or sciatica down the bilateral lower extremities, a cervical spine disability to include sprain and strain with referred pain down the bilateral upper extremities, and a broken left leg including as secondary to a back disability, and a TDIU rating, is dismissed.  



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


